PRONARR in assumpsit on appeal from a justice of the peace upon a due-bill without date and payable on demand for $72.00 from John H. Pratt, the deceased, to Coates, the plaintiff below. There was no proof that any demand of payment of it had been made prior to the death of Pratt, or when it was made and delivered to Coates.
Cullen, for the defendant below. As the statute of limitations among other defences had been pleaded, and no action would lie upon it without a demand, and there was no proof that any had been made upon Pratt, or when it was made and delivered by him, the plaintiff below must prove that the suit was commenced within three years after it was made and delivered to him, or he would be barred. *Page 326
Layton, for the plaintiff below. There were some facts stated by the witnesses which would warrant the jury in presuming that it was made in February or March, 1865, as there was no proof before them that the parties had ever had any dealings prior to that time.
that the plaintiff Coates, must prove to their satisfaction that the due bill was made and delivered by the deceased to him, and, as the statute of limitations had been pleaded, that the suit below had been commenced within six years thereafter, or he could not recover, since no other demand for the payment of it, had been proved, than the institution of the suit, which was equivalent to it.